Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7 is/are rejected under 35 U.S.C. 102 as being anticipated by Cui US 20160366632

1. A method, comprising: 
generating, by a first wireless network device comprising a processor, first route data representative of a first route for packet data of a wireless network (Cui: [0047-0048] - generate and maintain a transmission point condition table comprising backhaul and transmission point data, network graph data, and user equipment data…); 
(Cui: [0047-0048] - Before, during, and after the network controller generates the transmission point condition table (in the form of a data structure), the network controller 214 can analyze and/or evaluate the transmission point conditions to make a determination of the most efficient path from the user equipment to the macrocell 204 210 212. The network controller 214 can also receive operator policy data, wherein the operator policy data can comprise rules and procedures that facilitate efficient data transmission), 
selecting, by the first wireless network device, a route from the first route data or the second route data, resulting in selected route data (Cui: [0031, 0034, 0037, 0047-0048] - controllers can make a decision on route optimization based on a combination of the network condition table, backhaul network graph data, user equipment data, and/or operator policy data). 

2. The method of claim 1, further comprising: in response to the generating the data structure, populating, by the first wireless network device, the data structure with the selected route data (Cui: [0048]). 

6. The method of claim 1, wherein the selecting the route is based on a cost metric associated with the second route (Cui: [0031, 0034, 0037, 0044]). 

(Cui: [0031, 0037, 0044] threshold/load). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui US 20160366632 in view of Hong US 20200022054.

3. The method of claim 2, Cui merely discloses the Donor
Hong further teaches wherein the second wireless network device is a centralized donor node device (Hong: fig. 9, unit S900 [0175]) in order to detects a radio link problem on a wireless backhaul link between IAB nodes from the node to a donor node of an IAB network [0175]. 

	
4. The method of claim 1, wherein the second route data is received via a control plane signal between the first wireless network device and the second wireless network device (Hong: [0072]).

5. The method of claim 4, wherein the control plane signal comprises radio resource control message data representative of a radio resource control message (Hong: [0072]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415